Bloodwoktii, J.
1, The defendant's motion fox a continuance was upon the ground that he was physically unable to stand trial. He was present in court and the trial judge had an opportunity to consider his condition, as well as the evidence adduced on the hearing of the motion, and it does not appear that the judge abused his discretion in refusing to grant a continuance. Rowland v. State, 125 Ga. 792 (54 S. E. 694) ; Ogletree v. Slate, 22 Ga. App. 628 (96 S. E. 1049).
2. The evidence authorized the verdict, no error of law is shown, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Luke, J., eonour.